Citation Nr: 0806397	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss with vertigo, to include Ménière's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that denied service connection for tinnitus and 
service connection for bilateral hearing loss, to include 
Ménière's disease.


FINDINGS OF FACT

1.  There is no clinical evidence of tinnitus being 
documented during service, at separation from service, or for 
many years after service.  

2.  There is no clinical evidence of bilateral hearing loss 
being documented during service, at separation from service, 
or for many years after service.  

3.  There is no clinical evidence of Ménière's disease being 
documented during service, at separation from service, or for 
years after service.  

4. There is no medical evidence linking the veteran's current 
disability to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 CFR § 3.303 (2007).

2.  Bilateral hearing loss with vertigo, to include Ménière's 
disease, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 CFR §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist the veteran in 
the development of a claim.  The VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require the VA to notify 
the veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed.Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by the VA, and the need to 
advise the VA of or submit any evidence in his possession 
that pertains to the claim.  This case was last readjudicated 
in August 2005.

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, private medical records, a statement 
by the veteran's wife and a VA examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
needs to be provided and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus and the claim for service 
connection for bilateral hearing loss, to include Ménière's 
disease, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that he currently has tinnitus, 
bilateral hearing loss, and Ménière's disease, and that these 
conditions were caused by his active service in the Navy.  
The service medical records do not reflect any complaints of 
or treatment for tinnitus, hearing loss, or Ménière's disease 
nor do they note any symptoms attributable to these 
conditions.  Both the entrance and separation examinations 
are negative for any complaints of hearing loss or any other 
ear disabilities.  The veteran stated in his initial claim 
that he was constantly exposed to loud noises on the flight 
deck.  He also stated that his job and station was one story 
under the forward catapult on the U.S.S. America Air Craft 
Carrier and, therefore, he was exposed to noise every day.  
The veteran's discharge certificate reflects that the he was 
in an attack squadron while in the Navy. 

An August 2005 statement by the veteran's wife reported that 
while in service, the veteran worked on a flight deck with no 
protective covering for his ears and that because his bunk 
was directly under the flight deck he laid on his right side 
to shield some of the noise from the planes.  She further 
asserts that when the veteran came home from Vietnam, he 
complained of his ears ringing and being dizzy but refused to 
go to a doctor until 1970.

Private medical records from the veteran's family physician 
dated from November 1968 to January 2005 reflect that in 
February 1970 the veteran was seen for complaints of 
dizziness.  His next relevant complaint was in July 1974, 
when he noted his ears were plugged up for the past several 
days.  There were no further complaints until January 1978 
when he complained of his ears bothering him and was found to 
have a blocked eustachian tube.  A January 1981 note 
indicates the veteran was prescribed Meclizine for his ear.  

An October 1996 private medical report assessed the veteran 
with end stage Ménière's disease in the left ear.  The 
physician noted no evidence of right ear disease.  An 
audiological evaluation revealed normal hearing in the right 
ear and profound sensorineural hearing loss in the left ear 
with essentially non-serviceable hearing.  The physician also 
noted that the veteran was seen 12 years earlier by a private 
physician and diagnosed with Ménière's disease.  The veteran 
had been doing fairly well over the past 10 years until a 
month prior to this visit when he had dizziness and vomiting 
and nausea accompanying the dizziness two weeks prior to the 
visit.  

In an October 1996 neurological evaluation, the physician 
notes that the veteran was being treated for an onset of 
intense dizziness associated with nausea and vomiting 
approximately two weeks earlier.  The physician also reported 
that it was significant that the veteran had a similar 
problem from 1979 to 1984 almost continuously with 
progressive loss of hearing in the left ear only and the left 
ear has become more impaired since that time.  The physician 
listed in his impression that vertigo with decreased hearing 
suggests Ménière's syndrome.   

A November 1996 private medical report reflects the veteran's 
symptoms first occurred 10 years earlier and began again 
three weeks prior to this visit.  The physician noted that 
the veteran was also diagnosed with Ménière's disease 10 
years earlier.  The symptoms associated with the veteran's 
current condition include nausea, sweating, unilateral 
hearing loss in the left ear, tinnitus in the left ear, and a 
tendency to veer/fall to either side.   

In a private medical report on January 2005, the veteran 
underwent audiology testing.  The veteran was being seen for 
hearing loss with violent episodes of nausea and vomiting 
consistent with Ménière's disease.  The physician listed 
unilateral sensorineural hearing loss of uncertain etiology, 
and suspect endolymphatic hydrops among his impressions.  An 
audiogram taken the same day reported a puretone average at 
500 Hertz, 1000 Hertz and 2000 Hertz of 15 decibels in the 
right ear and no response in the left ear.  This examination 
also noted occasional tinnitus in the left ear.  The 
physician in referring to the audiogram noted that it showed 
a slight high frequency loss in the right ear and no hearing 
whatsoever in the left ear.

A VA examination in July 2005 diagnosed the veteran with 
mixed hearing loss in the left ear and hearing within normal 
limits for the right ear.  Audiometric testing revealed that 
the hearing threshold levels in decibels in the right ear 
were 5, 15, 15, 30 and 30 at 500, 1000, 2000, 3000 and 4000 
Hertz respectively.  At corresponding frequencies in the left 
ear, the hearing threshold levels in decibels were 100, 105+, 
105+, 105+ and 105+ at 500, 1000, 2000, 3000 and 4,000 Hertz 
respectively.  Maryland CNC speech recognition scores were 92 
percent in the right ear and 0 percent in the left.  The 
examiner opined that the veteran's tinnitus began when 
Ménière's disease began, is often a symptom of Ménière's 
disease, and therefore is not considered service connected.  
The examiner further concluded based on a review of the file 
that the veteran's Ménière's disease was diagnosed after 
military service, the veteran's military records were 
negative for any ear problems and there is no indication of 
noise damage since the right ear is within normal limits.

The Board notes that the veteran currently has a hearing loss 
disability in the left ear with tinnitus that are both 
associated with Ménière's disease in the left ear.  Although 
slight high frequency loss in the right ear was noted as 
early as 2005, the examiner noted that his right ear was 
essentially within normal limits and was not indicative of 
any noise damage.

The Board acknowledges the veteran's statements and his 
wife's statement as to the events they described having 
witnessed.  However, the veteran's private family physician's 
records note he was seen in November 1968, October 1969, 
November 1969 and January 1970, but did not complain of 
dizziness, hearing loss, or tinnitus.  After his complaint of 
dizziness in February 1970, he had no further relevant 
complaints until more than 4 years later.  Thereafter, he had 
no complaints until January 1978.  The Board finds the 
contemporaneous treatment records are entitled to more 
probative weight as to the onset of his complaints and 
disability than the veteran's and his wife's recollections 
made more than 35 years after the fact.

In summary, the preponderance of the evidence fails to 
indicate that tinnitus, hearing loss, or Ménière's disease 
occurred during service or for years thereafter.  In 
addition, there is no medical evidence that links the current 
left or right ear disability to service.  In fact, a private 
physician in 1996 specified that that Ménière's disease was 
first diagnosed 10 years earlier when symptoms first 
occurred.  Private medical evidence as well as the VA 
examination indicate that the current unilateral hearing loss 
and tinnitus in the left ear were symptoms of the Ménière's 
disease and not an in-service injury or event.  Absent a 
nexus opinion linking the current disabilities to service, 
service connection cannot be established.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.



	(CONTINUED ON NEXT PAGE)





ORDER

1.  Service connection for tinnitus is denied.

2.  Service connection for bilateral hearing loss with 
vertigo, to include Ménière's disease, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


